     Fill in this information to identify the case:

     Debtor 1              Gladys R. Carlton


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Louisiana
                                                                                    (State)
     Case Number:          15-11110




Form 4100N
Notice of Final Cure Payment                                                                                                            10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    US BANK TRUST NA C/O BSI FINANCIAL                                      1

 Last 4 digits of any number you use to identify the debtor's account                         4   6   2   6

 Property Address:                              403 PRINCETON RD
                                                PRINCETON, LA 71067




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $    12,577.05

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $    12,577.05

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $             -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $             -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $        3,503.30

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $        3,503.30

     g. Total. Add lines b, d, and f.                                                                                 (g)   $    16,080.35



 Part 3:             Postpetition Mortgage Payment

 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $        1,130.64
         The next postpetition payment is due on                08 / 01 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                           page 1

               15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 1 of 6
Debtor 1      Gladys R. Carlton                                               Case number   (if known)   15-11110
              Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




               û/s/ Todd S. Johns
                     Signature
                                                                                 Date    07/07/2020


 Trustee             Todd S. Johns

 Address             P.O. BOX 1770
                     SHREVEPORT, LA 71166
                                                                                            1


 Contact phone       (318) 673-8244                               Email




Form 4100N                                        Notice of Final Cure Payment                                             page 2

           15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 2 of 6
Debtor 1      Gladys R. Carlton                                            Case number   (if known)   15-11110
              Name




History Of Payments
Part 2 - 3
Claim ID Name                       Creditor Type               Date       Check # Posting Description               Amount
11       Select Portfolio Servicing Mortgage Payments (Current) 10/05/2015 0132478 Amounts Disbursed To Creditor    1,001.00
11       Select Portfolio Servicing Mortgage Payments (Current) 11/04/2015 0134258 Amounts Disbursed To Creditor    1,001.00
11       Select Portfolio Servicing Mortgage Payments (Current) 12/02/2015 0135867 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 01/06/2016 0137470 Amounts Disbursed To Creditor    1,392.23
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 02/04/2016 0139112 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 03/03/2016 0140716 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 04/07/2016 0142296 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 05/05/2016 0143827 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 06/02/2016 0145718 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 07/07/2016 0147236 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 08/04/2016 0148731 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 09/08/2016 0150316 Amounts Disbursed To Creditor    1,131.41
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 10/05/2016 2000988 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 11/03/2016 2002478 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 12/05/2016 2003890 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 01/05/2017 2005337 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 02/06/2017 2006781 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 03/06/2017 2008245 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 04/06/2017 2009747 Amounts Disbursed To Creditor    1,122.49
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 05/04/2017 2011162 Amounts Disbursed To Creditor    1,042.86
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 06/04/2017 2012764 Amounts Disbursed To Creditor    1,202.12
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 07/06/2017 2014287 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 08/03/2017 2015867 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 09/07/2017 2017715 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 10/05/2017 2019201 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 11/06/2017 2020673 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 12/07/2017 2022101 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 01/08/2018 2023970 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 02/05/2018 2025372 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 03/05/2018 2026750 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 04/05/2018 2028240 Amounts Disbursed To Creditor    1,160.96
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 05/07/2018 2029575 Amounts Disbursed To Creditor    1,035.12
11       SELECT PORTFOLIO SERVICING Mortgage Payments (Current) 06/07/2018 2030910 Amounts Disbursed To Creditor    1,286.80
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 07/09/2018 2031863 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 08/06/2018 2033187 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 09/06/2018 2034495 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 10/04/2018 2035766 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 11/05/2018 2036959 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 12/06/2018 2038256 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 01/07/2019 2039518 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 02/07/2019 2043325 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 03/07/2019 2044581 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 04/04/2019 2045748 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 05/06/2019 2046999 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 06/06/2019 2048149 Amounts Disbursed To Creditor    1,160.96
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 07/08/2019 2049820 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 08/06/2019 2050534 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 09/09/2019 2052238 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 10/07/2019 2053466 Amounts Disbursed To Creditor    1,075.95
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 11/07/2019 2054695 Amounts Disbursed To Creditor    1,185.33
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 12/05/2019 2055776 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 01/07/2020 2056897 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 02/06/2020 2058026 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 03/05/2020 2059168 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 04/06/2020 2061640 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 05/07/2020 2063182 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 06/04/2020 2064302 Amounts Disbursed To Creditor    1,130.64
11       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Current) 07/07/2020 2065455 Amounts Disbursed To Creditor    1,091.40
                                                                                         Total for Part 2 - 3:     66,201.45

Part 2 - b
Claim ID Name                     Creditor Type                Date       Check # Posting Description               Amount
20       SELECT PORTFOLIO SERVICING
                                  Mortgage Payment (Pre-Petition
                                                               01/06/2016
                                                                 Arrears) 0137470 Amounts Disbursed To Creditor      195.67

Form 4100N                                      Notice of Final Cure Payment                                          page 3

           15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 3 of 6
Debtor 1      Gladys R. Carlton                                               Case number   (if known)   15-11110
              Name




History Of Payments
Part 2 - b
Claim ID Name                       Creditor Type                Date         Check #   Posting Description               Amount
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 02/04/2016
                                                                   Arrears)   0139112   Amounts Disbursed To Creditor      191.12
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 03/03/2016
                                                                   Arrears)   0140716   Amounts Disbursed To Creditor      191.12
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 04/07/2016
                                                                   Arrears)   0142296   Amounts Disbursed To Creditor      460.12
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 05/05/2016
                                                                   Arrears)   0143827   Amounts Disbursed To Creditor      191.12
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 06/02/2016
                                                                   Arrears)   0145718   Amounts Disbursed To Creditor      185.36
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 07/07/2016
                                                                   Arrears)   0147236   Amounts Disbursed To Creditor      452.93
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 08/04/2016
                                                                   Arrears)   0148731   Amounts Disbursed To Creditor      185.36
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 09/08/2016
                                                                   Arrears)   0150316   Amounts Disbursed To Creditor      452.93
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 10/05/2016
                                                                   Arrears)   2000988   Amounts Disbursed To Creditor      192.34
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 11/03/2016
                                                                   Arrears)   2002478   Amounts Disbursed To Creditor      198.09
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 12/05/2016
                                                                   Arrears)   2003890   Amounts Disbursed To Creditor      198.09
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 01/05/2017
                                                                   Arrears)   2005337   Amounts Disbursed To Creditor      467.10
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 02/06/2017
                                                                   Arrears)   2006781   Amounts Disbursed To Creditor      198.09
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 03/06/2017
                                                                   Arrears)   2008245   Amounts Disbursed To Creditor      198.09
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 04/06/2017
                                                                   Arrears)   2009747   Amounts Disbursed To Creditor      478.61
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 06/04/2017
                                                                   Arrears)   2012764   Amounts Disbursed To Creditor      419.21
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 07/06/2017
                                                                   Arrears)   2014287   Amounts Disbursed To Creditor      451.40
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 08/03/2017
                                                                   Arrears)   2015867   Amounts Disbursed To Creditor      179.52
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 09/07/2017
                                                                   Arrears)   2017715   Amounts Disbursed To Creditor      451.40
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 10/05/2017
                                                                   Arrears)   2019201   Amounts Disbursed To Creditor      179.52
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 11/06/2017
                                                                   Arrears)   2020673   Amounts Disbursed To Creditor      171.44
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 12/07/2017
                                                                   Arrears)   2022101   Amounts Disbursed To Creditor      441.31
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 01/08/2018
                                                                   Arrears)   2023970   Amounts Disbursed To Creditor      171.44
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 02/05/2018
                                                                   Arrears)   2025372   Amounts Disbursed To Creditor      171.44
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 03/05/2018
                                                                   Arrears)   2026750   Amounts Disbursed To Creditor      171.44
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 04/05/2018
                                                                   Arrears)   2028240   Amounts Disbursed To Creditor      441.31
20       SELECT PORTFOLIO SERVICING Mortgage Payment (Pre-Petition
                                                                 06/07/2018
                                                                   Arrears)   2030910   Amounts Disbursed To Creditor      612.76
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 07/09/2018
                                                                   Arrears)   2031863   Amounts Disbursed To Creditor      171.45
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 08/06/2018
                                                                   Arrears)   2033187   Amounts Disbursed To Creditor      171.44
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 09/06/2018
                                                                   Arrears)   2034495   Amounts Disbursed To Creditor      441.31
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 10/04/2018
                                                                   Arrears)   2035766   Amounts Disbursed To Creditor      171.45
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 11/05/2018
                                                                   Arrears)   2036959   Amounts Disbursed To Creditor      168.00
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 12/06/2018
                                                                   Arrears)   2038256   Amounts Disbursed To Creditor      437.01
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 01/07/2019
                                                                   Arrears)   2039518   Amounts Disbursed To Creditor      168.00
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 02/07/2019
                                                                   Arrears)   2043325   Amounts Disbursed To Creditor      437.01
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 03/07/2019
                                                                   Arrears)   2044581   Amounts Disbursed To Creditor      168.00
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 04/04/2019
                                                                   Arrears)   2045748   Amounts Disbursed To Creditor      168.01
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 05/06/2019
                                                                   Arrears)   2046999   Amounts Disbursed To Creditor      168.00
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 06/06/2019
                                                                   Arrears)   2048149   Amounts Disbursed To Creditor      437.02
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 07/08/2019
                                                                   Arrears)   2049820   Amounts Disbursed To Creditor      191.72
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 08/06/2019
                                                                   Arrears)   2050534   Amounts Disbursed To Creditor      460.73
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 09/09/2019
                                                                   Arrears)   2052238   Amounts Disbursed To Creditor      460.73
20       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payment
                                              SERVICES
                                                     (Pre-Petition
                                                                 11/07/2019
                                                                   Arrears)   2054695   Amounts Disbursed To Creditor       58.84
                                                                                             Total for Part 2 - b:      12,577.05

Part 2 - f
Claim ID Name                     Creditor Type              Date             Check #   Posting Description              Amount
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             01/06/2016       0137470   Amounts Disbursed To Creditor      54.50
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             02/04/2016       0139112   Amounts Disbursed To Creditor      53.23
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             03/03/2016       0140716   Amounts Disbursed To Creditor      53.23
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             04/07/2016       0142296   Amounts Disbursed To Creditor     128.17
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             05/05/2016       0143827   Amounts Disbursed To Creditor      53.23
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             06/02/2016       0145718   Amounts Disbursed To Creditor      51.63
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             07/07/2016       0147236   Amounts Disbursed To Creditor     126.16
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             08/04/2016       0148731   Amounts Disbursed To Creditor      51.63
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             09/08/2016       0150316   Amounts Disbursed To Creditor     126.16
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             10/05/2016       2000988   Amounts Disbursed To Creditor      53.57
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             11/03/2016       2002478   Amounts Disbursed To Creditor      55.18
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             12/05/2016       2003890   Amounts Disbursed To Creditor      55.18
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             01/05/2017       2005337   Amounts Disbursed To Creditor     130.11
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             02/06/2017       2006781   Amounts Disbursed To Creditor      55.18
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             03/06/2017       2008245   Amounts Disbursed To Creditor      55.18
19       SELECT PORTFOLIO SERVICING
                                  Mortgage Payments (Admin Delay)
                                                             04/06/2017       2009747   Amounts Disbursed To Creditor     133.32

Form 4100N                                      Notice of Final Cure Payment                                               page 4

           15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 4 of 6
Debtor 1      Gladys R. Carlton                                             Case number   (if known)   15-11110
              Name




History Of Payments
Part 2 - f
Claim ID Name                       Creditor Type              Date         Check #   Posting Description              Amount
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               06/04/2017   2012764   Amounts Disbursed To Creditor     116.77
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               07/06/2017   2014287   Amounts Disbursed To Creditor     125.74
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               08/03/2017   2015867   Amounts Disbursed To Creditor      50.00
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               09/07/2017   2017715   Amounts Disbursed To Creditor     125.74
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               10/05/2017   2019201   Amounts Disbursed To Creditor      50.00
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               11/06/2017   2020673   Amounts Disbursed To Creditor      47.76
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               12/07/2017   2022101   Amounts Disbursed To Creditor     122.93
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               01/08/2018   2023970   Amounts Disbursed To Creditor      47.76
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               02/05/2018   2025372   Amounts Disbursed To Creditor      47.76
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               03/05/2018   2026750   Amounts Disbursed To Creditor      47.76
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               04/05/2018   2028240   Amounts Disbursed To Creditor     122.93
19       SELECT PORTFOLIO SERVICING Mortgage Payments (Admin Delay)
                                                               06/07/2018   2030910   Amounts Disbursed To Creditor     170.68
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               07/09/2018   2031863   Amounts Disbursed To Creditor      47.75
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               08/06/2018   2033187   Amounts Disbursed To Creditor      47.76
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               09/06/2018   2034495   Amounts Disbursed To Creditor     122.93
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               10/04/2018   2035766   Amounts Disbursed To Creditor      47.75
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               11/05/2018   2036959   Amounts Disbursed To Creditor      46.80
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               12/06/2018   2038256   Amounts Disbursed To Creditor     121.73
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               01/07/2019   2039518   Amounts Disbursed To Creditor      46.80
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               02/07/2019   2043325   Amounts Disbursed To Creditor     121.73
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               03/07/2019   2044581   Amounts Disbursed To Creditor      46.80
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               04/04/2019   2045748   Amounts Disbursed To Creditor      46.79
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               05/06/2019   2046999   Amounts Disbursed To Creditor      46.80
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               06/06/2019   2048149   Amounts Disbursed To Creditor     121.72
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               07/08/2019   2049820   Amounts Disbursed To Creditor      53.40
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               08/06/2019   2050534   Amounts Disbursed To Creditor     128.33
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               09/09/2019   2052238   Amounts Disbursed To Creditor     128.33
19       US BANK TRUST NA C/O BSI FINANCIAL
                                    Mortgage Payments
                                              SERVICES(Admin Delay)
                                                               11/07/2019   2054695   Amounts Disbursed To Creditor      16.39
                                                                                            Total for Part 2 - f:     3,503.30




Form 4100N                                     Notice of Final Cure Payment                                            page 5

           15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 5 of 6
Debtor 1      Gladys R. Carlton                                             Case number   (if known)   15-11110
              Name




                                              CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on July 07, 2020 a true and correct copy of the foregoing Notice of Final Cure Payment has
been served on the parties listed below by ordinary U .S. Mail or served electionically through the Court's ECF System at the
e-mail address registered with the court .


ROBERT W. COOK - Electronic Notice
U.S. Trustee - Electronic Notice

 GLADYS R. CARLTON                       SELECT PORTFOLIO                         SELECT PORTFOLIO
 403 PRINCETON RD.                       SERVICING                                SERVICING
 PRINCETON, LA 71067                     PO BOX 65250                             PO BOX 65450
                                         SALT LAKE CITY, UT 84165                 SALT LAKE CITY, UT
                                                                                  84165-0450

 US BANK TRUST N.A. C/O BSI              US BANK TRUST NA C/O BSI
 FINANCIAL SERVICES                      FINANCIAL SERVICES
 1425 GREENWAY DR. STE 400               PO BOX 517
 IRVING, TX 75038                        TITUSVILLE, PA 16354-0517

                                                                          /s/ Todd S. Johns




Form 4100N                                      Notice of Final Cure Payment                                           page 6

           15-11110 - #48 File 07/07/20 Enter 07/07/20 12:36:05 Main Document Pg 6 of 6
